Title: From Richard Rush to Abigail Smith Adams, 19 May 1817
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam.
					Washington May 19. 1817.
				
				I am very happy that you have favored me with a letter respecting Mr Smith. It increases the interest that I before took in his situation. I will not permit myself to believe that any recollections are cherished to his disadvantage, on account of that portion of his conduct as a youth to which you have alluded. It would not be  simply unkind, but unjust. It would be cruel.I took great pleasure in hearing sometime ago, that he had obtained some employment in the office of Judge Anderson. Assiduity on his part there, cannot fail to open, speedily an avenue to better things. It will certainly draw forth all my active good will in his behalf, of whatever avail that may be to him. When I took the temporary charge of the department of state, I found, as indeed is still the case, that it was deficient in the necessary intellectual and even manuel assistance which should be at hand to whoever may superintend its affairs. Two of the principal clerks, both of them respectable and able men, retired from their stations on the 4th of March. Their places have not yet been supplied, and perhaps the mere filling up of the chasms, will be found to fall far short of a proper organization of the department. But I have deemed it proper to leave  arrangements of this kind, as well as every other of a permanent character, to Mr Adams, striving only that all business arising in my time which it is practicable to dispatch, shall be out of view on his arrival and matters be seen to stand on no worse a footing than when I was called to the department. Hence, although its files have been loaded with applications within the last two months for its unfilled posts, no appointment has been made, or the least expectation created in any quarter, that Mr Adams may be left untrammelled in all things. The President I have reason to believe concurs in this course, as most proper in itself no less than as most respectful to Mr Adams. I, advert to it as laying a foundation to add, that had I felt at liberty to call in any assistance, I should not have hesitated, on every consideration, to have given Mr Smith a preference.I perceive, that the last London papers notice all the appointments made on the 5th of March. It cannot therefore be long before you hear from Mr Adams, and I trust that you are soon to have the happiness of seeing him. The President sets out on his tour to the north in ten days or a fortnight.I renew to you madam, and to the illustrious patriot of sixty years, the assurances of my respectful and devoted friendship.
				
					R. Rush.
				
				
			